Citation Nr: 0636865	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-05 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The Board remanded this case back 
to the RO for additional development in June 2004 and May 
2006.

The veteran testified at a Board hearing in Washington, D.C. 
in February 2004 and then before the undersigned at a video 
conference hearing in August 2006.  Transcripts from both 
hearings have been associated with the claims file.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's low back 
disorder was competently diagnosed as including a lumbar with 
lumbago complicated by myofascial pain syndrome with 
complaints of muscle spasm and chronic back pain with no 
evidence of fracture, subluxation or dislocation of the 
lumbosacral spine.  Flexion of the spine was to 45 degrees 
with pain.  

2.  Under a change to the rating schedule effective September 
26, 2003, limitation of forward flexion to 40 to 50 degrees 
is rated as 20 percent disabling. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the schedular criteria have been met for an increased rating 
of 20 percent, but not more, for lumbosacral strain under any 
applicable criteria.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.6, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Code (DC) 
5295 (prior to September 26, 2003); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a DC 5237 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his claim for an increased rating in 
October 2001.

Private hospital records from March 2001 show the veteran was 
treated for a low back injury.  He complained of constant 
sharp pain from his lower back to his left groin.  An intake 
note said the veteran walked with a limp.

A May 2001 VA outpatient magnetic resonance imaging (MRI) 
scan of the lumbar spine showed that alignment of the 
vertebral bodies was normal and the spinal canal had normal 
dimensions at each level.  At position L5-S1 there were minor 
intradiscal degenerative changes with a midline bulge that 
did not impress upon the thecal sac or nerve roots.  The 
remaining disc spaces were unremarkable.

A June 2001 VA neurosurgery clinic note states MRI scans of 
the veteran's back and neck showed only scattered 
degenerative changes with no clinically significant disc 
herniations or evidence of nerve root or spinal cord 
impingement.  The physician could not offer surgical 
treatment and recommended use of a pain clinic.

A September 2001 VA medical record reflects the veteran's 
fears he had exacerbated his chronic back pain after lifting 
undefined objects during previous days.  Associated pain 
radiated down the left lower extremity.  On examination, no 
vertebral tenderness in the thoracic or lumbar regions was 
noted.  Tenderness of the left paraspinal muscle region in 
the lumbar area was noted.  Straight leg raise bilaterally 
was noted.  Veteran was continued on Motrin and advised to 
follow up with the pain clinic and his private physician.

In a signed December 2001 statement, the veteran said after 
he injured his back in service he was in pain for years, but 
the onset of aging gave him a lot of problems.  He said the 
medication provided by the VA did not help much.  

A December 2001 private medical record by R.H., M.D., states 
the veteran was referred to Dr. R.H.'s office for evaluation 
of low back pain.  This record notes both the veteran's 
service-connection and that the veteran had a car accident as 
a civilian as well.  The veteran told Dr. R.H. that he had 
constant neck and low back pain radiating to the left leg and 
buttocks area.  Constant neck pain radiated to the left arm.  
Dr. R.H. said the veteran had degenerative changes and 
degenerative disc disease in the low back and confirmed 
herniated disc by myelogram.  It was noted the veteran's 
symptoms were more on the left side which did not match his 
myelogram.  There were no signs of any acute radiculopathy.  
Prognosis was guarded.

A January 2002 VA outpatient medical record reflects the 
veteran's complaints of chronic low back pain and neck pain.  
It was noted physical therapy had not been of much help.  The 
veteran did some stretching every day and used TENS unit.  On 
examination, some mild diffuse tenderness over the low back 
and cervical spine were noted.  The veteran did not have any 
sacroiliac joint tenderness.  Gait was normal and he had a 
negative straight leg raise.  Impression was myofascial pain 
syndrome of the neck and back.  

A February 2002 VA outpatient medical record reflects the 
veteran was seen for low back pain.  He complained of burning 
pain radiating from his lower lumbar area to both 
extremities, the right much more than the left.  He also 
reported some weakness and numbness in his right lower 
extremity.  The pain was worse with standing or sitting, but 
improved if he used a special belt.  X-ray showed the veteran 
had a normal lumbosacral spine.  Disc spaces were normally 
maintained and there was no evidence of fracture or 
subluxation, spondylolysis or spondylolisthesis.  Impression 
was chronic low back pain, resistant to current medication 
therapy with naproxen and aspirin.  A new analgesic was 
prescribed.  

An April 2002 VA outpatient medical record shows the veteran 
was seen again for low back pain.  Tenderness over the lower 
thoracic and upper lumbar spine area was noted as well as 
along the left paraspinal musculature.  Range of motion was 
flexion to 45 degrees with pain, extension to 5 degrees with 
pain, and normal lateral bending and twisting.  Negative 
straight leg raise was noted bilaterally.  

September 2002 VA medical records note a telephone call with 
the veteran in which he said he fell and hurt his back in a 
fall.  Examination showed tenderness over his thoracic spine, 
but no bruises or contusion.

A November 2002 initial evaluation by Dr. M.L.N., a 
Pittsburgh chiropractor, is in the claims file.  The veteran 
complained of lumbosacral pain radiating to his left lateral 
posterior calf.  Neck pain and thoracic pain also were noted.  
Symptoms were generally worse with standing, movement, use, 
walking and activities of daily living.  He described 
symptoms as 10 on a 0 to 10 scale.  A Soto Hall test was 
noted to be positive for the lower back pain.  On 
chiropractic analysis, subluxation was noted in the cervical, 
thoracic, lumbar, and pelvic areas.  The primary diagnosis 
was given as lumbar disc displacement with associated lumbago 
complicated by myofascial pain syndrome.  The second 
diagnosis was pain in the thoracic spine with associated 
thoracic neuritis.  The third diagnosis was cervicalgia with 
associated cervical neuritis and radiculitis.  

The veteran underwent a VA examination in November 2002.  
According to that examination report, the veteran complained 
of degenerative disc disease and herniation of L1-S5, 
constant pain between a 6 and a 10 (reached when he walked 
half a block and sat for more than 15 minutes), and numbness 
and tingling in the left leg.  The veteran had to lie down if 
he stood for more than one hour, took steps very slowly, and 
had to rest at every sixth or seventh step with a pain level 
of 10 while climbing stairs.  He used a heating pad, hot 
showers, took Naprosyn and did stretching exercises which 
reduced his pain level to 5.  He wore a back brace if he was 
in a lot of activities.  It was noted the veteran did not use 
a cane or walker and that his lumbar pain radiated down both 
legs farther on the left than on the right.  The veteran said 
this pain flared up four times a week which immobilized him 
for the day.  An episode lasted eight hours.  The veteran 
said his back was weak at all times and that he could not 
lift anything which weighed more than a gallon of milk.  He 
had to lie down on the bed to put on shoes and socks.  

On examination, pain was noted with palpation over the 
lumbosacral and cervical spine and gait was slow and stiff 
with a very slight limp favoring the right leg.  The veteran 
was able to raise the left leg to 60 degrees with pain 
radiating down the posterior thigh into the lateral calf.  He 
was able to raise the right leg 80 degrees with pain in the 
back but no radiation down his leg.  Forward flexion was 40 
degrees with a pain level of 10, extension was to 20 degrees, 
left lateral bending was 20 degrees, right lateral was to 10 
degrees, and both right and left rotation were 5 degrees.  No 
back spasms were noted.  He was able to walk on his toes and 
his heels.  X-rays showed no evidence of fracture, 
subluxation or dislocation of the lumbosacral spine.  
Diagnosis was chronic back pain with no evidence of fracture, 
subluxation or dislocation of the lumbosacral spine.  Also 
minimal degenerative changes and a left convex rotoscoliosis 
of the lumbar spine were noted.

In May 2003 the veteran was seen at the VA clinic for an 
occupational therapy consultation.  He reported pain between 
his shoulder blades and the lower back.  He said he would 
contact his private physician about his pain.  

Progress notes of chiropractic treatment by Dr. M.L.N. from 
May 2003 to October 2004 show treatment for neck, low back 
and leg pain with a muscle spasm noted and subjective 
complaints of pain decreasing over time.  Unrecorded ranges 
of motion were noted as decreasing over the course of 
treatment with fixations becoming more pronounced.

A September 2003 VA outpatient medical record reveals that a 
cervical MRI showed degenerative changes and that the 
neurologist discussed with the veteran "fairly unrevealing" 
lumbar x-rays and MRI scans.  

An October 2003 VA medical record reveals the veteran was 
seen for his low back pain.  The veteran described the pain 
as aching, located in the lower back, and was constant and 
moderate to severe in intensity.  It was worse with increased 
physical activity, walking or standing for prolonged periods 
of time, and with bending forward as well as bending 
backwards.  The pain radiated to both lower extremities with 
the left worse than the right.  Pain was relieved with rest 
and medications.  There was no history of incontinence with 
bladder or bowel.  Examination of the back was normal.  On 
palpation there was bilateral paraspinal tenderness with few 
trigger points.  Straight leg raise test was negative.  Gait 
was antalgic.  Physician assessed myofascial pain syndrome.  

A November 2003 VA medical record states the veteran claimed 
his back pain went up into his neck and that he got real bad 
headaches as a result.

A January 2004 VA medical record concerning the veteran's 
admission for a drug overdose revealed in his past medical 
history that he was taken off narcotics in September 2003 for 
treatment of his chronic low back pain.

At a Board hearing in February 2004, the veteran testified he 
went to the VA pain clinic about every two to three months 
(Tr. at 3), and that the VA had prescribed a back brace for 
him some six months before which he now wore daily (Tr. at 
4).  He testified that his back spasms were all through his 
lower back and into his hips (Tr. at 6), that he sustained 
spasms on a daily basis (Tr. at 8), and that because of the 
weakness in his back he could not hold himself steady and 
balance (Tr. 9).  

A February 2004 VA medical record reflects the veteran was 
seen in the pain clinic for a follow-up for his chronic low 
back pain and myofascial pain syndrome.  He had not begun 
three medications because he had not contacted his primary 
care provider.  He continued complaints of moderate to severe 
back and lower extremity pain.  He wore a back brace.  
Straight leg raise test was negative bilaterally.

An April 2004 VA medical record reveals examination of the 
lower back was normal.  On palpation, there was mild diffuse 
tenderness with probable trigger points.  The veteran had 
some tenderness over the left sacroiliac joint.  Assessment 
was chronic low back pain and probable left sacroiliac joint 
disease.  The veteran had taken all three of the recommended 
medications, but two provided no significant relief and the 
third had side effects.

A July 2004 VA medical record reflects a physical examination 
which showed no palpable focal tenderness along the spine or 
the paraspinal muscles.  

An August 2004 MRI scan of the lumbar spine (which appears 
identical to a private MRI scan of the same month) found 
normal lumbar vertebral alignment, height and signal 
intensity.  Incidental small hemangiomas were noted within 
the L3 and L5 vertebral bodies.  There was no evidence of 
fracture, subluxation, instability or neoplastic marrow 
infiltration.  Mild diffuse lumbar disc desiccation was 
present.  At position L5-S1 there was a small central 
protrusion of the intervertebral disc, but no other disc 
herniations were noted.  Mild to moderate facet arthropathy 
was noted from L3-4 through L5-S1.

The veteran underwent a VA examination in September 2004 at 
the direction of the Board's remand.  The examining physician 
had access to the claims file and said he went back through 
the records one full year and did not find any medical visits 
for low back pain.  According to the examination report, the 
veteran said he had low back pain 100 percent of the time and 
occasionally some leg pain radiated down both legs.  He said 
the pain was constant (24 hours a day and seven days a week), 
and measured a 9 out of 10 in intensity.  The veteran said 
the pain never got better and that he was severely 
debilitated by this.  

On examination, the veteran was found to have a fairly normal 
gait though he entered with a cane.  His upper body just 
tended to walk a little stiff.  He did not have a 
significantly altered gait and did not have any abnormal 
spinal contour secondary to any muscle strain.  His gait was 
very stiff and he did not like to move very much.  As to 
range of motion, forward flexion was to 50 degrees and to 40 
degrees secondary to pain and not due to imbalance or 
incoordination or excess fatigability.  He could extend back 
about 15 degrees and lax about 15 degrees of extension 
secondary to pain and not weakened movement and fatigability 
and coordination.  The veteran could lateral bend about 50 
degrees in each direction with pain at the end of motion.  He 
was not focally tender to palpation of his lower back.  He 
had 5/5 gastrocsoleus, tibialis anterior, quadriceps, and 
hamstrings bilaterally.  His muscle strain also caused no 
ankylosis.  Repetitive motion increased pain without 
increased fatigue, instability or incoordination.  The report 
said the most limiting factor was pain.  X-rays revealed 
minimal degenerative arthritis with no spondylolisthesis that 
was obvious, well maintained disc height, and no evidence of 
facet arthropathy.  The examiner opined chronic low back pain 
by veteran's report without supporting radiographic evidence 
of any reason for such.  He also opined that it was unlikely 
that the veteran's complaints of back pain were secondary to 
military service.  While there was documentation of minor 
strain to the lower back, the examiner said there was no 
evidence of significant sequale.  
(In a July 2005 addendum to the September 2004 VA back 
examination, the same examiner stated that he had reviewed 
the entire claims file per the Board's remand instructions, 
but had not changed any opinion expressed earlier about the 
veteran's back.)

In a signed statement dated in October 2004, the veteran said 
his back disorder was ongoing and getting worse.  He said his 
lower back affected his neck.  He said he was in constant 
pain seven days a week, 24 hours a day.  This affected his 
sleep which he said was sporadic.  He claimed that his 
condition caused him to have muscle spasms.  He said he had 
extreme pain in his legs, arms, neck and feet and had a 
constant headache.  

At the August 2006 Board hearing, the veteran testified he 
took monthly back treatments at VA facilities in the 
Pittsburgh area (Tr. at 3).  He said he could sit for no more 
than 15 or 20 minutes before he had to move and that he wore 
a back brace and used a cane (Tr. at 4).  He also said that 
the injury to his lower back had, over the years, radiated to 
the middle of his back and the top of his neck (Tr. at 6).  
Any kind of activity made the back pain worse, he said (Tr. 
at 8).  He also said he got spasms where his body jerked 
uncontrollably and pain went down into his thighs and legs 
(Tr. 8).  Physical therapy was more painful than beneficial, 
he claimed (Tr. at 9).  He spent most of his time at home 
laying down (Tr. a 10).



II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

The Board is aware of the decision of the United States Court 
of Appeals for Veterans Claims (Court) in the case Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), which essentially held 
that the notice and assistance provisions of the VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, though the November 2001 
"duty to assist" letter erroneously advised the veteran 
about a service connection claim rather than one for an 
increased rating.  Also, the provisions of the VCAA were 
followed during the subsequent appeals process.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  Even if there was any 
error, there is no need for further development or notice in 
view of the grant of the benefit requested.


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected lower back disorder is 
evaluated as 10 percent disabling under DC 5295.  38 C.F.R. 
§ 4.71a, DC 5295 (effective prior to September 26, 2003).  

The Board notes that during the pendency of the veteran's 
claim, the criteria for evaluating lumbosacral strain, first 
contained in DC 5295, were amended effective September 26, 
2003.  Under the revision of DC 5295, effective September 26, 
2003, lumbosacral strain is rated under DC 5237, for 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a, DC 5237.  
The veteran was notified of these changes in the September 
2005 supplemental statement of the case.

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marxcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar. 25, 
1997).  The veteran's service-connected lumbar spine disorder 
can be rated as lumbosacral strain, and the general rating 
criteria for spinal diseases and injuries changed on 
September 26, 2003.  The old regulations may be applied to 
the entire appeal period, if most favorable to the veteran, 
but newer regulations may not be applied before their 
effective dates.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

The preponderance of the objective and competent medical 
evidence supports an increase from the current 10 percent 
rating for the veteran's lower back disorder prior to 
September 26, 2003. 

Until September 26, 2003, lumbosacral strain was rated under 
DC 5295 as follows.  For a rating of 10 percent: with 
characteristic pain on motion.  For a rating of 20 percent: 
with muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in standing position.  For 
a rating of 40 percent: severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or some of the above with abnormal mobility on forced motion.  
The Board finds that the veteran's symptoms most closely 
approximated the schedular criteria for a 20 percent rating, 
since there was objective clinical evidence of muscle spasm 
in the medical records of chiropractic treatments begun in 
May 2003 though the November 2002 VA examination did not note 
any muscle spasms.

This result also is supported by reference to DC 5292 
(effective prior to September 26, 2003).  Until September 26, 
2003, lumbar spine limitation of motion was rated under DC 
5292 as follows.  For a rating of 10 percent: slight 
limitation.  For a rating of 20 percent: moderate limitation.  
For a rating of 40 percent: severe limitation.  In the VA 
medical examination of November 2002, the veteran's range of 
motion was as follows:  forward flexion was to 40 degrees 
with a pain level of 10 (normal is 90 degrees), extension was 
to 20 degrees (normal is 30 degrees), left lateral bending 
was to 20 degrees and right lateral bending was to 10 degrees 
(normal is 30 degrees), and left and right rotation was to 5 
degrees (30 degrees in normal), with pain/discomfort on 
motion.  Applying the veteran's range of motion to these 
schedular criteria, the Board finds that the measured 
limitation of the veteran's range of motion more closely 
approximated "moderate" limitation, so the current 10 
percent rating may be increased to 20 percent.  Since the 
veteran has a rating of at least 20 percent, the requirements 
of DeLuca (pain and fatigability) are satisfied.  As painful 
motion is considered in the rating assigned under 5295, 
separate ratings are not for assignment.  See 38 C.F.R. 
§ 4.14.

Rating for intervertebral disc syndrome (IVDS) here would not 
avail the veteran.  Until September 23, 2002, IVDS was rated 
under DC 5293 as follows.  For a rating of 10 percent: mild 
symptoms.  For a rating of 20 percent: moderate symptoms with 
recurring attacks.  For a rating of 40 percent: severe 
symptoms, with recurring attacks and with intermittent 
relief.  For a rating of 60 percent: pronounced symptoms, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  In this case, the VA examiner in November 2002 found 
only minimal degenerative changes in the lumbar spine.  Other 
records before September 2002 chronicle "minor" or 
"scattered" degenerative changes.  The Board accordingly 
finds that the veteran's symptoms were "mild" rather than 
"moderate" prior to September 23, 2002, which would not 
support the increase the veteran seeks.  

Effective September 23, 2002, the criteria of DC 5293 (IVDS) 
became as follows: evaluate IVDS either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluation under this diagnostic code, an "incapacitating 
episode" is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  

Applying the revised schedular criteria of Diagnostic Code 
5293 (IVDS) to the veteran's condition as demonstrated by the 
medical evidence of record, there is no evidence of 
"incapacitating episodes" as defined by the statute, so the 
"combined chronic manifestations" method applies.  None of 
the VA or private examinations of record show neurologic 
manifestations, so there is no separate neurologic rating to 
be made in this case.  

Therefore, the Board finds the veteran's rating may be 
increased to 20 percent for the period prior to September 26, 
2003 based on the rating criteria for lumbosacral strain.

The preponderance of the objective and competent medical 
evidence also supports an increase in the current 10 percent 
rating for the veteran's lower back disorder since September 
26, 2003.

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  Lumbosacral strain is found at DC 
5237 and is rated under the criteria of the General Rating 
Formula, as is IVDS too when, as in this case, there are no 
incapacitating episodes.  The relevant criteria of the 
General Rating Formula are as follows.

For a rating of 10 percent: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

For a rating of 20 percent: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

For a rating of 40 percent: forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

For a rating of 50 percent: unfavorable ankylosis of the 
entire thoracolumbar spine.

For a rating of 100 percent: unfavorable ankylosis of the 
entire spine.

Note 2 to the general rating formula provides that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  

When rating under the General Rating Formula, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are evaluated 
separately, under an appropriate diagnostic code.  In this 
case, there are no such neurologic abnormalities.

Applying the schedular criteria of the General Rating Formula 
to the veteran's lumbosacral spine condition as demonstrated 
by the September 2004 VA examination, a rating of 20 percent 
is appropriate for limitation of range of movement, since his 
forward flexion was to 50 degrees, or to 40 degrees with 
pain, and these figures are within the threshold for a rating 
of 20 percent (flexion between 30 and 60 degrees).  Higher 
evaluation of 40 percent is not warranted absent evidence of 
forward flexion of 30 degrees or less, or unfavorable 
ankylosis of the entire thoracolumbar spine.  

Consideration also has been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  While the 
veteran complains of pain associated with his lower back 
disorder, the Board does not find that the disability 
attributable to the limitation of motion of his lumbar spine 
has resulted in functional disabilities in excess of that 
contemplated in their current ratings, especially in view of 
the VA examiner's findings that repetitive motion increased 
pain without increased fatigue, instability or 
incoordination.  The Board does not find that a higher 
disability evaluation is warranted for the veteran's lower 
back disorder on the basis of any functional disability.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2006); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that the veteran's lower back disorder 
has caused him frequent hospitalization, or causes him a 
degree of industrial impairment in excess of that envisioned 
by the rating schedule.  Extraschedular rating, therefore, is 
not warranted in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2006) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of the veteran's service-connected low back 
disability more closely approximated the criteria for the 
higher 20 percent rating under both the former and current 
regulations.  The benefit-of-the-doubt rule therefore 
applies, and the higher rating is assigned.


ORDER

A rating of 20 percent, but no more, is awarded for 
lumbosacral strain, subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


